Title: To Thomas Jefferson from David Humphreys, 17 September 1793
From: Humphreys, David
To: Jefferson, Thomas



Sir
On board the Postillion, Lisbon Harbour, Septr. 17th 1793.

We are now under way with a fair breeze, to go over the bar, in company with the vessel which will carry this letter.
Since my letter of yesterday we have nothing new, except an account from Spain (which is depended upon) that the Spanish Camp near Perpignan commanded by Genl. Ricardos, has been surprised by the French, and that the Spaniards have lost three thousand men in the affair.
The Portuguese Troops, who began to embark yesterday, are still embarking.
I have letters from Gibralter, which treat of the affairs of Morocco; but not of those of Algiers. By other channels, I have been informed that the Plague still rages at Algiers, insomuch that 60 Persons die of a day. The British Consul, destined for that place, is yet at Gibralter. With perfect respect & esteem, I have the honour to be, Sir, Your Most obedient & Most humble Servant

D. Humphreys

